COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Bryce Carpenter v. Daspit Law Firm, PLLC

Appellate case number:    01-22-00282-CV

Trial court case number: 2022-13046

Trial court:              189th District Court of Harris County

Date Motion Filed:        August 23, 2022

Party filing motion:      Appellant

        On August 16, 2022, this Court dismissed the appeal of appellant, Bryce Carpenter, for
failure to pay the appellate filing fees. On August 18, 2022, appellant paid the filing fees. On
August 23, 2022, appellant filed a motion for rehearing of the judgment dismissing his appeal.

       We withdraw our opinion and judgment issued on August 16, 2022 and reinstate this case
on the Court’s active docket. Appellant’s brief is due within 30 days of the date of this order.
        It is so ORDERED.

Judge’s signature: /s/ Julie Countiss___
                   Acting for the Court

Panel consists of: Justices Kelly, Countiss, and Rivas-Molloy.

Date: October 18, 2022